DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 10/20/2021 has been entered.

Allowable Subject Matter
Claims 1, 3, 7-8 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is Tear (US 2,063,412). Regarding claims 1 and 23, Tear discloses an adaptor for selectively connecting a grease injection gun to each of a lipped grease cartridge and a threaded grease cartridge (12, fig.1-4), the adaptor (7, 21, 17) comprising: a tubular sleeve (17, 21), an adaptor head (7) shaped and dimensioned to forma closure over the tubular sleeve, the adaptor head comprising an outer face configured to releasably connect with the grease injection gun (via threads on 11), an inner face configured to releasably connect with the tubular sleeve and the grease cartridge (via 10, 9, 15), and a flow passage (6) extending between the outer face and the inner face, the flow passage for fluid communication between the grease injection gun and the grease cartridge, wherein the flow passage terminates in an outlet pip (pipe around 6), the outlet pipe being smaller in diameter than an inlet port of the grease injection gun, extending from the outer face of the adaptor head (inlet of gun is larger than threads on 11, see fig.1), and wherein the outlet pipe of the adaptor head is receivable in the inlet port of the grease injection gun and releasably connected by a screw threaded connection (see screw on 11). In combination with other claimed 
the tubular sleeve having an internal diameter slightly larger than an external diameter of the grease cartridge but smaller than a lip of the lipped grease cartridge, the tubular sleeve for receiving a discharge end portion of the cartridge; and the inner face of the adaptor head having a base with a first internally threaded recess dimensioned to
receive the lip of the lipped cartridge and dimensioned to receive a complementary externally threaded portion of the tubular sleeve in a screw threaded connection,
the adaptor head  further comprising a second threaded recess complimentary in diameter to a threaded outlet of the threaded grease cartridge, the second threaded recess being concentrically located in the base with the first recess and in communication with the flow passage; and claim 23: the adaptor head further comprising an internally threaded second recess of a second size, an inside diameter of the second recess being smaller than an inside diameter of the tubular sleeve, the second recess being concentrically located in the base having the first recess and in communication with the flow passage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754